DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first end of the arm … having a maximum height that is greater than a maximum height of the housing and a maximum width that is greater than a maximum width of the housing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10,835,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 – 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 21, the recitation of “a first grip coupled to the first end … a second grip coupled to the first end” is found to have no support in the originally filed disclosure. Applicant may provide support for such limitation from the original disclosure or amend the claim omitting the newly introduced subject matter.
In claims 24, 26, 39 and 40, the recitation of “the first end of the arm … having a maximum height that is greater than a maximum height of the housing and a maximum width that is greater than a maximum width of the housing” is found to have no support in the originally filed disclosure. Applicant may provide support for such limitation from the original disclosure or amend the claim omitting the newly introduced subject matter.
In claims 27 and 28, the recitation of “the first grip has a maximum height that is substantially equal / equal to a maximum height of the second grip and a maximum width that is substantially equal / equal to a maximum width of the second grip” is found to have no support in the originally filed disclosure. Applicant may provide support for such limitation from the original disclosure or amend the claim omitting the newly introduced subject matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.    
Claims 21, 39 and 40 recites the limitation "a second grip coupled / permanently fixed to the first end of the second member and a second blade coupled to the second end of the second member".  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the ends are interpreted as referring to the ends of the housing and not the second member.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21 – 22, 29 – 33 and 36 – 38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blackwell et al. (US Pub. 2009/0036746 A1).

    PNG
    media_image1.png
    611
    692
    media_image1.png
    Greyscale

Claim 21, Blackwell discloses a surgical retractor [abstract, Fig. 1 above] comprising: 
a first member including a shaft [at least a portion of 132], the shaft comprising opposite first and second ends [defined by two opposite portions defining ends], the first member comprising a first grip coupled to the first end [at least a portion of 132 by 138 which is configured to mount various devices and instruments, defines a first grip coupled to a first end, being capable of being gripped, or alternatively, defined by the grip 88 shown in Fig. 7 of the reference to Dewey et al. US Pub. 2005/0234304 A1 incorporated by reference, see ¶47 of the reference to Blackwell, to be fixed to a shaft 72, which acts as a stop for the housing 82 to prevent over separation ¶70] and a first blade coupled to the second end [at least a portion of 24 defines a first blade coupled to a second opposite end]; and 
a second member including a housing [at least a portion of 122] comprising opposite first and second ends [at least two portions defining ends], the second member comprising a second grip coupled to the first end of the second member [at least a portion of 122 by 140, defines a second grip coupled to a first end, being capable of being gripped] and a second blade coupled to the second end of the second member [at least a portion of 22 defines a second blade coupled to a second opposite end], the second member comprising a passageway [at least a portion of 122 by 124], 
wherein the shaft is positioned in the passageway such that the second grip and the second blade are positioned between the first grip and the first blade [¶44 and Fig.1], and 
wherein the grips are configured to be drawn together to move the first blade away from the second blade [wherein movement of the blades 22 and 24 away from each other causes the distance between the grips to decrease].  
Claims 22, 29 – 33 and 36 – 38, Blackwell discloses the limitations of claim 22, as above, and further, Blackwell discloses (claim 22) wherein the retractor is configured to be operated manually and is free of any electrical components and is not in communication with any electrical components [Fig. 1 and ¶45]; (claim 29) wherein the second grip has first and second portions [defined by portions by the top and bottom portions of 122 by 140] and a gap between the first portion and the second portion [defined by a side hole, Fig.1 to Blackwell, above], the first portion and the second portion each comprising spaced apart holes [wherein each of the top and bottom surfaces has an opening extending into an outer surface, and a spaced apart opening extending into an inner surface, wherein the openings are spaced apart from one another by a thickness of the top and bottom portions], the holes each extending parallel to the passageway [wherein each of the openings extends parallel to the passageway, Fig.1 to Blackwell, above]; (claim 30) wherein the second grip has first and second portions [defined by portions by the top and bottom portions of 122 by 140] and a gap between the first portion and the second portion [defined by a side hole, Fig.1 to Blackwell, above], the second member comprising a lock rotatably coupled to the housing [lock 142, ¶45], the lock being configured to engage the shaft [at least a portion of 142 is configured to engage teeth 134, ¶45], a portion of the lock being positioned in the gap [Fig.1, at least a portion of 142 configured to engage teeth 134 through a side opening of housing 122]; (claim 31) wherein the shaft comprises a plurality of teeth [at least a portion of 132 has teeth 134, ¶45], the second member comprising a lock rotatably coupled to the housing [lock 142, ¶45], the lock being configured to engage the teeth to prevent movement of the shaft relative to the housing [¶45]; (claim 32) wherein: the first member comprises a first arm [defined by at least a portion of 102] having opposite first and second ends [defined by two opposite portions defining ends], the first end of the first arm being coupled directly to the second end of the shaft [by 114], the second end of the first arm being coupled directly to the first blade [by 32], the second member comprising, a second arm [defined by at least a portion of 100] having opposite first and second ends [defined by two opposite portions defining ends], the first end of the second arm being coupled directly to the second end of the housing [by 120], the second end of the second arm being coupled directly to the second blade [by 32]; and the first arm extends parallel to the second arm as the first blade moves away from the second blade [Fig.1]; (claim 33) wherein the first member comprises a first arm [defined by at least a portion of 102] having opposite first and second ends [defined by two opposite portions defining ends], the second end of the first arm being rotatable relative to the first end of the first arm [at least a portion by 32 is rotatable relative to at least a portion by 114, ¶46], the first end of the first arm being fixed directly to the second end of the shaft [by 114], the second end of the first arm being coupled directly to the first blade [by 32], the second member comprising a second arm [defined by at least a portion of 100] having opposite first and second ends [defined by two opposite portions defining ends], the second end of the second arm being rotatable relative to the first end of the second arm [at least a portion by 32 is rotatable relative to at least a portion by 108, ¶46], the first end of the second arm being fixed directly to the second end of the housing [by 120], the second end of the second arm being coupled directly to the second blade [by 32]; (claim 36) wherein the first grip is permanently fixed to the first end of the shaft [wherein at least a portion of 132 by 138 is permanently fixed to at least a portion of shaft 132] and the second grip is permanently fixed to the first end of the housing [wherein at least a portion of 122 by 140 is permanently fixed to at least a portion of housing 122]; (claim 37) wherein the second grip includes a surface configured to engage a surface of the first grip [defined by a surface of housing 122 facing away from 140 and towards 138], the passageway extending through the surface of the second grip [wherein at least a portion of shaft 132 extends through the surface]; (claim 38) wherein the shaft is configured to translate relative to the housing in a first direction to move the first blade away from the second blade and in an opposite second direction to move the first grip away from the second grip to move the first blade toward the second blade [Fig.1 to Blackwell, above, wherein relative translation in the first direction causes the blades to move away from each other, and relative translation in an opposite direction causes portions of 132 by 138 to move away from a portion of 122 by 140 and the blades towards each other], the shaft -6-Applicant: Warsaw Orthopedic, Inc.C00003775US02CONPreliminary Amendment1502-872 CONbeing configured to translate relative to the housing in the first direction until the first grip directly engages the second grip [Fig.1, wherein portions of 132 and 122, defining the grips configured to engage each other due to relative translation].  
Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dewey et al. (US Pub. 2005/0234304 A1).
Claim 21, Dewey discloses a surgical retractor [abstract, Fig. 7] comprising: 
a first member including a shaft [at least a portion of 72 and 80], the shaft comprising opposite first and second ends [defined by two opposite portions defining ends], the first member comprising a first grip coupled to the first end [at least a portion of 88 coupled to a first end] and a first blade coupled to the second end [at least a portion of 43 defines a first blade coupled to a second opposite end]; and 
a second member including a housing [at least a portion of 82] comprising opposite first and second ends [at least two portions defining ends], the second member comprising a second grip coupled to the first end of the second member [at least a portion of 82 towards 88, defines a second grip coupled to a first end, being capable of being gripped] and a second blade coupled to the second end of the second member [at least a portion of 23 defines a second blade coupled to a second opposite end], the second member comprising a passageway [¶70], 
wherein the shaft is positioned in the passageway such that the second grip and the second blade are positioned between the first grip and the first blade [Fig.7], and 
wherein the grips are configured to be drawn together to move the first blade away from the second blade [wherein movement of the blades 43 and 23 away from each other causes the distance between the grips to decrease].  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23 – 28, 34 and 39 – 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blackwell et al. (US Pub. 2009/0036746 A1).
Claims 23 – 28, Blackwell discloses the limitations of claim 21, as above, and further, Blackwell discloses (claim 23) wherein the first grip has a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction], and the housing has a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction]; (claim 24) wherein the first member comprises an arm [defined by at least a portion of 102] having opposite first and second ends [defined by two opposite portions defining ends], the first end of the arm being coupled directly to the second end of the shaft [by 114], the second end of the arm being coupled directly to the first blade [by 32], the first end of the arm and the first grip each having a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction], and the housing has a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction]; (claims 25 – 26) wherein the first member comprises an arm [defined by at least a portion of 102] having opposite first and second ends [defined by two opposite portions defining ends], the first end of the arm being coupled directly to the second end of the shaft [by 114], the second end of the arm being coupled directly to the first blade [by 32],, the first end of the arm and the first grip each having a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction], and the passageway [by 124] has a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction], and wherein a maximum height and width [by 114] is greater than a maximum height and width of the passageway [by 124]; (claims 27 – 28) wherein the first grip has a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction], and the second grip has a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction].
Moreover, Blackwell discloses wherein the portion by [138] is configured mount various devices or instruments to the retractor, each of which may define the first grip [¶44].
Though, Blackwell does not explicitly disclose wherein the maximum height and width of the first end of the arm and the first grip being greater than the maximum height and width of the housing or the passageway, or the maximum height and the maximum width of the first grip is substantially equal / equal a maximum height and a maximum width of the second grip.
This would simply be a matter of design choice to one skilled in the art at the time the invention was made to construct the first end of the arm and the first grip having maximum height and maximum width greater than the maximum height and width of the housing  or passageway, and/or construct the first and second grips having substantially equal / equal maximum heights and maximum widths in order to provide a retractor shaped and configured to facilitate placement and manipulation relative to a subject for providing access to a working space, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a retractor shaped and configured for placement and manipulation relative to a subject for providing access to a working space. In re Dailey and Eilers, 149 USPQ 47 (1966). Moreover, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 34, Blackwell discloses the limitations of claim 33, as above, and further, Blackwell discloses wherein: the second end of the first arm include a first shaft that is disposed in a first socket of the first end of the first arm [best shown in Figs.22 – 23 and 26 of the reference to Dewey et al. US Pub. 2005/0234304 A1 incorporated by reference, see ¶47 of the reference to Blackwell, wherein at least Fig. 26 shows a shaft portion by 372 / 394 of the second end is disposed in a socket by 367 / 393 of the first end]; and the second end of the second arm includes a second shaft that is disposed in a second socket of the first end the second arm [best shown in Figs.22 – 23 and 26 of the reference to Dewey et al. US Pub. 2005/0234304 A1 incorporated by reference, see ¶47, wherein at least Fig. 26 shows a shaft portion by 372 / 394 of the second end is disposed in a socket by 367 / 393 of the first end].  
Although, Blackwell does not explicitly disclose wherein the first end of each of the first and second arms is defining the shaft to be disposed in the second end of each of the first and second arms.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the male – female connection between the first and second ends of each of the first and second arms, by constructing the first end of each of the first and second arms to have the shaft to be disposed in a socket of each of the first and second arms in order to provide functionally equivalent male – female connection between the ends of each of the arms, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claim 39, Blackwell discloses a surgical retractor [abstract, Fig. 1 above] comprising: 
a first member including a shaft [at least a portion of 132], the shaft comprising opposite first and second ends [defined by two opposite portions defining ends], the first member comprising a first grip permanently fixed to the first end [at least a portion of 132 by 138 which is configured to mount various devices and instruments, defines a first grip permanently fixed to a first end, being capable of being gripped, or alternatively, defined by the grip 88 shown in Fig. 7 of the reference to Dewey et al. US Pub. 2005/0234304 A1 incorporated by reference, see ¶47 of the reference to Blackwell, to be fixed to a shaft 72, which acts as a stop for the housing 82 to prevent over separation ¶70] and a first blade coupled to the second end [at least a portion of 24 defines a first blade coupled to a second opposite end]; and 
a second member including a housing [at least a portion of 122] comprising opposite first and second ends [at least two portions defining ends], the second member comprising a second grip permanently fixed to the first end of the second member [at least a portion of 122 by 140, defines a first grip permanently fixed to a first end, being capable of being gripped] and a second blade coupled to the second end of the second member [at least a portion of 22 defines a second blade coupled to a second opposite end], the second member comprising a passageway [at least a portion of 122 by 124], 
wherein the shaft is positioned in the passageway such that the second grip and the second blade are positioned between the first grip and the first blade [¶44 and Fig.1], 
wherein the first member comprises an arm [defined by at least a portion of 102] having opposite first and second ends [defined by two opposite portions defining ends], the first end of the arm being coupled directly to the second end of the shaft [by 114], the second end of the arm being coupled directly to the first blade [by 32], the first end of the arm and the first grip each having a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction], and the housing has a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction], 
wherein the shaft is configured to translate relative to the housing in a first direction to move the first blade away from the second blade and in an opposite second direction to move the first grip away from the second grip to move the first blade toward the second blade [Fig.1 to Blackwell, above, wherein relative translation in the first direction causes the blades to move away from each other, and relative translation in an opposite direction causes portions of 132 by 138 to move away from a portion of 122 by 140 and the blades towards each other], the shaft being configured to translate relative to the housing in the first direction until the first grip directly engages the second grip [Fig.1, wherein portions of 132 and 122, defining the grips configured to engage each other due to relative translation], and 
wherein the retractor is configured to be operated manually and is free of any electrical components and is not in communication with any electrical components [Fig. 1 and ¶45].  
Moreover, Blackwell discloses wherein the portion by [138] is configured mount various devices or instruments to the retractor, each of which may define the first grip [¶44].
Though, Blackwell does not explicitly disclose wherein the maximum height and width of the first end of the arm and the first grip being greater than the maximum height and width of the housing.
This would simply be a matter of design choice to one skilled in the art at the time the invention was made to construct the first end of the arm and the first grip of the retractor of Blackwell having maximum height and maximum width greater than the maximum height and width of the housing in order to provide a retractor shaped and configured to facilitate placement and manipulation relative to a subject for providing access to a working space, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a retractor shaped and configured for placement and manipulation relative to a subject for providing access to a working space. In re Dailey and Eilers, 149 USPQ 47 (1966). Moreover, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 40, Blackwell discloses a surgical retractor [abstract, Fig. 1 above] comprising: -7-Applicant: Warsaw Orthopedic, Inc.C00003775US02CON Preliminary Amendment1502-872 CON 
a first member including a shaft [at least a portion of 132], the shaft comprising opposite first and second ends [defined by two opposite portions defining ends], the first member comprising a first grip permanently fixed to the first end [at least a portion of 132 by 138 which is configured to mount various devices and instruments, defines a first grip permanently fixed to a first end, being capable of being gripped, or alternatively, defined by the grip 88 shown in Fig. 7 of the reference to Dewey et al. US Pub. 2005/0234304 A1 incorporated by reference, see ¶47 of the reference to Blackwell, to be fixed to a shaft 72, which acts as a stop for the housing 82 to prevent over separation ¶70] and a first blade coupled to the second end [at least a portion of 24 defines a first blade coupled to a second opposite end]; and 
a second member including a housing [at least a portion of 122] comprising opposite first and second ends [at least two portions defining ends], the second member comprising a second grip permanently fixed to the first end of the second member [at least a portion of 122 by 140, defines a first grip permanently fixed to a first end, being capable of being gripped] and a second blade coupled to the second end of the second member [at least a portion of 22 defines a second blade coupled to a second opposite end], the second member comprising a passageway [at least a portion of 122 by 124], 
wherein the shaft is positioned in the passageway such that the second grip and the second blade are positioned between the first grip and the first blade [¶44 and Fig.1], 
wherein the second grip has first and second portions [defined by portions by the top and bottom portions of 122 by 140]  and a gap between the first portion and the second portion [defined by a side hole, Fig.1 to Blackwell, above], the second member comprising a lock rotatably coupled to the housing [lock 142, ¶45], the lock being configured to engage teeth of the shaft to prevent movement of the shaft relative to the housing [at least a portion of 142 is configured to engage teeth 134, ¶45], the lock being positioned in the gap [Fig.1, at least a portion of 142 configured to engage teeth 134 through a side opening of housing 122], 
wherein the first member comprises an arm [defined by at least a portion of 102] having opposite first and second ends [defined by two opposite portions defining ends], the first end of the arm being coupled directly to the second end of the shaft [by 114], the second end of the arm being coupled directly to the first blade [by 32], the first end of the arm and the first grip each having a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction], and the housing has a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction], wherein the shaft is configured to translate relative to the housing in a first direction to move the first blade away from the second blade and in an opposite second direction to move the first grip away from the second grip to move the first blade toward the second blade [Fig.1 to Blackwell, above, wherein relative translation in the first direction causes the blades to move away from each other, and relative translation in an opposite direction causes portions of 132 by 138 to move away from a portion of 122 by 140 and the blades towards each other], the shaft being configured to translate relative to the housing in the first direction until the first grip directly engages the second grip [Fig.1, wherein portions of 132 and 122, defining the grips configured to engage each other due to relative translation], and 
wherein the retractor is configured to be operated manually and is free of any electrical components and is not in communication with any electrical components [Fig. 1 and ¶45].
Moreover, Blackwell discloses wherein the portion by [138] is configured mount various devices or instruments to the retractor, each of which may define the first grip [¶44].
Though, Blackwell does not explicitly disclose wherein the maximum height and width of the first end of the arm and the first grip being greater than the maximum height and width of the housing.
This would simply be a matter of design choice to one skilled in the art at the time the invention was made to construct the first end of the arm and the first grip of the retractor of Blackwell having maximum height and maximum width greater than the maximum height and width of the housing in order to provide a retractor shaped and configured to facilitate placement and manipulation relative to a subject for providing access to a working space, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a retractor shaped and configured for placement and manipulation relative to a subject for providing access to a working space. In re Dailey and Eilers, 149 USPQ 47 (1966). Moreover, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 39 – 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dewey et al. (US Pub. 2005/0234304 A1).
Claim 39, Dewey discloses a surgical retractor [abstract, Fig. 7] comprising: 
a first member including a shaft [at least a portion of 72 and 80], the shaft comprising opposite first and second ends [defined by two opposite portions defining ends], the first member comprising a first grip permanently fixed to the first end [at least a portion of 88 affixed to a first end] and a first blade coupled to the second end [at least a portion of 43 defines a first blade coupled to a second opposite end]; and 
a second member including a housing [at least a portion of 82] comprising opposite first and second ends [at least two portions defining ends], the second member comprising a second grip permanently fixed to the first end of the second member [at least a portion of 82 towards 88, defines a second grip coupled to a first end, being capable of being gripped] and a second blade coupled to the second end of the second member [at least a portion of 23 defines a second blade coupled to a second opposite end], the second member comprising a passageway [¶70], 
wherein the shaft is positioned in the passageway such that the second grip and the second blade are positioned between the first grip and the first blade [Fig.7], 
wherein the first member comprises an arm [defined by at least a portion of the elongated member between shaft 72 and blade 43] having opposite first and second ends [defined by two opposite portions defining ends], the first end of the arm being coupled directly to the second end of the shaft [Fig.7], the second end of the arm being coupled directly to the first blade [by 43], the first end of the arm and the first grip each having a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction], and the housing has a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction], 
wherein the shaft is configured to translate relative to the housing in a first direction to move the first blade away from the second blade and in an opposite second direction to move the first grip away from the second grip to move the first blade toward the second blade [Fig.7, wherein relative translation in one / first direction causes the blades to move away from each other, and relative translation in an opposite / second direction causes portions of 88 to move away from a portion of 82 and the blades towards each other], the shaft being configured to translate relative to the housing in the first direction until the first grip directly engages the second grip [Fig.7, wherein portions of 88 and 82, defining the grips configured to engage each other due to relative translation], and 
wherein the retractor is configured to be operated manually and is free of any electrical components and is not in communication with any electrical components [Fig. 7].  
Though, Dewey does not explicitly disclose wherein the maximum height and width of the first end of the arm and the first grip being greater than the maximum height and width of the housing.
This would simply be a matter of design choice to one skilled in the art at the time the invention was made to construct the first end of the arm and the first grip of the retractor of Dewey having maximum height and maximum width greater than the maximum height and width of the housing in order to provide a retractor shaped and configured to facilitate placement and manipulation relative to a subject for providing access to a working space, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a retractor shaped and configured for placement and manipulation relative to a subject for providing access to a working space. In re Dailey and Eilers, 149 USPQ 47 (1966). Moreover, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 40, Dewey discloses a surgical retractor [abstract, Fig. 7] comprising: -7-Applicant: Warsaw Orthopedic, Inc.C00003775US02CON Preliminary Amendment1502-872 CON 
a first member including a shaft [at least a portion of 72 and 80], the shaft comprising opposite first and second ends [defined by two opposite portions defining ends], the first member comprising a first grip permanently fixed to the first end [at least a portion of 88 affixed to a first end]  and a first blade coupled to the second end [at least a portion of 43 defines a first blade coupled to a second opposite end]; and 
a second member including a housing [at least a portion of 82] comprising opposite first and second ends [at least two portions defining ends], the second member comprising a second grip permanently fixed to the first end of the second member [at least a portion of 82 towards 88, defines a second grip coupled to a first end, being capable of being gripped] and a second blade coupled to the second end of the second member [at least a portion of 23 defines a second blade coupled to a second opposite end], the second member comprising a passageway [¶70], 
wherein the shaft is positioned in the passageway such that the second grip and the second blade are positioned between the first grip and the first blade [Fig.7], 
wherein the second grip has first and second portions [defined by portions by the top and bottom portions of 82]  and a gap between the first portion and the second portion [defined by a gap portion defined between top and bottom portions and configured to house at least a portion of pinion 84], the second member comprising a lock rotatably coupled to the housing [lock 84, ¶70], the lock being configured to engage teeth of the shaft to prevent movement of the shaft relative to the housing [at least a portion of 84 is configured to engage teeth 86, ¶70], the lock being positioned in the gap [Fig.7, at least a portion of 84 configured to engage teeth 86 is positioned in the gap], 
wherein the first member comprises an arm [defined by at least a portion of the elongated member between shaft 72 and blade 43] having opposite first and second ends [defined by two opposite portions defining ends], the first end of the arm being coupled directly to the second end of the shaft [Fig.7], the second end of the arm being coupled directly to the first blade [by 43], the first end of the arm and the first grip each having a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction], and the housing has a maximum height and a maximum width [height measured in vertical direction, and width measured in horizontal direction], wherein the shaft is configured to translate relative to the housing in a first direction to move the first blade away from the second blade and in an opposite second direction to move the first grip away from the second grip to move the first blade toward the second blade [Fig.7, wherein relative translation in one / first direction causes the blades to move away from each other, and relative translation in an opposite / second direction causes portions of 88 to move away from a portion of 82 and the blades towards each other], the shaft being configured to translate relative to the housing in the first direction until the first grip directly engages the second grip [Fig.7, wherein portions of 88 and 82, defining the grips configured to engage each other due to relative translation], and 
wherein the retractor is configured to be operated manually and is free of any electrical components and is not in communication with any electrical components [Fig. 7].
Though, Dewey does not explicitly disclose wherein the maximum height and width of the first end of the arm and the first grip being greater than the maximum height and width of the housing.
This would simply be a matter of design choice to one skilled in the art at the time the invention was made to construct the first end of the arm and the first grip of the retractor of Dewey having maximum height and maximum width greater than the maximum height and width of the housing in order to provide a retractor shaped and configured to facilitate placement and manipulation relative to a subject for providing access to a working space, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a retractor shaped and configured for placement and manipulation relative to a subject for providing access to a working space. In re Dailey and Eilers, 149 USPQ 47 (1966). 
Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blackwell et al. (US Pub. 2009/0036746 A1) in view of Subramaniam (US Pub. 2010/0317928 A1), DeRidder et al (US Pub. 2013/0096387 A1) or Nichter et al. (US Pub. 2013/0046147 A1).
Claim 35, Blackwell discloses the limitations of claim 33, as above, and further, Blackwell discloses wherein: the second end of the first arm include a first shaft that is disposed in a first socket of the first end of the first arm [best shown in Figs.22 – 23 and 26 of the reference to Dewey et al. US Pub. 2005/0234304 A1 incorporated by reference, see ¶47 of the reference to Blackwell, wherein at least Fig. 26 shows a shaft portion by 372 / 394 of the second end is disposed in a socket by 367 / 393 of the first end]; and the second end of the second arm includes a second shaft that is disposed in a second socket of the first end the second arm [best shown in Figs.22 – 23 and 26 of the reference to Dewey et al. US Pub. 2005/0234304 A1 incorporated by reference, see ¶47, wherein at least Fig. 26 shows a shaft portion by 372 / 394 of the second end is disposed in a socket by 367 / 393 of the first end].  
Although, Blackwell does not explicitly disclose wherein the first end of each of the first and second arms is defining the shaft to be disposed in the second end of each of the first and second arms.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the male – female connection between the first and second ends of each of the first and second arms, by constructing the first end of each of the first and second arms to have the shaft to be disposed in a socket of each of the first and second arms in order to provide functionally equivalent male – female connection between the ends of each of the arms, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Blackwell does not explicitly disclose each of the first and second shafts has splines configured to engage splines defined in each of the first and second sockets.
Subramaniam teaches an analogous surgical retractor [abstract] comprising arms [9] comprising an outer surface with a plurality of keying features being splines [31, Fig.8] and blades [11] connectable to the arms having inner surfaces with a plurality of keying features being splines [defined between grooves 34, Fig.9] that engage with the splines of the arms [paras.58-59].
According to alternative rejection, the reference to DeRidder can be relied on instead of Subramaniam, wherein the reference to DeRidder teaches an analogous surgical retractor [abstract] and a keyed connection defining splines between two portions of arms coupling blades to the retractor [i.e. Figs.1-2, wherein tubular portion 130 connected to blade 124 includes splines 136 configured to engage splines 120 on shaft 104 of arm 142].
According to alternative rejection, the reference to Nichter can be relied on instead of Subramaniam, wherein the reference to Nichter teaches an analogous surgical retractor [abstract] and a keyed connection defining splines between two portions of arms coupling blades to the retractor [i.e. Figs.28-30, wherein to tubular portion 438 connected to blade 430 includes splines 442 configured to engage splines 492 on shaft 486].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to construct the shafts and sockets the arm of the arms of the retractor of Blackwell having keying features being splines for rotationally connect the blades to portions of the arms in view of the retractor of Subramaniam, DeRidder or Nichter. One would have been motivated to do so in order to provide a retractor with a functionally equivalent keyed connection for rotationally connecting each of the blades to a corresponding portion of the arms and prevent relative play therebetween for accurate retraction and minimal risk of undesired movement of the blade relative to the arm which may lead to an excessive trauma to surrounding tissues. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775